Citation Nr: 1026618	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  08-18 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for tuberculosis.

2.  Entitlement to service connection for depression, to include 
as secondary to tuberculosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from June 1978 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from October 2007 and March 2009 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Veteran testified at a travel Board hearing in December 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran testified at the December 2009 Board hearing that two 
months prior he was told by a physician at the VA Medical Center 
(VAMC) in Charleston that he had active tuberculosis.  A review 
of the record shows that the treatment records dating up to 
August 2009 from the Charleston VAMC have been associated with 
the claims folder.  

Records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, in 
light of the Veteran's testimony, all additional treatment 
records form the Charleston VAMC since August 2009 should be 
obtained and associated with the claims folder.  VA must 
undertake efforts to acquire such documents as these records may 
be material to his claim.  See 38 U.S.C.A. § 5103A(b).

As the Veteran's petition to reopen the claim for service 
connection for tuberculosis is being remanded, and because 
adjudication of this claim may impact adjudication of the 
Veteran's claim for service connection for depression, to include 
as secondary to tuberculosis, the Board concludes that this claim 
is inextricably intertwined.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  Given the foregoing, the Veteran's claim 
for service connection for depression, to include as secondary to 
tuberculosis must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Charleston 
VAMC all records of evaluation and/or 
treatment received by the Veteran for the 
disabilities at issue since August 2009.  The 
RO must follow the procedures set forth in 38 
C.F.R. § 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file. 

2.  Then, after conducting any additional 
indicated development, readjudicate the 
Veteran's claims.  If the benefits sought are 
not granted to the Veteran's satisfaction, 
issue an appropriate supplemental statement 
of the case and provide the Veteran and his 
representative the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


